           Case 1:20-cv-06609-AJN Document 10 Filed 11/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                                           11/25/20
                                                                       :
Navigators Insurance Company,                                          :
                                                                       :
                                    Plaintiff,                         :      20-cv-6609 (AJN)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
Goyard, Inc.,                                                          :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- :
                                                                       X

ALISON J. NATHAN, United States District Judge:

        In light of the COVID-19 public health crisis, the Court will not hold the upcoming initial
pretrial conference scheduled for December 4, 2020 at 3:30 P.M. in person. Counsel should
submit their proposed case management plan and joint letter seven days prior to the scheduled
conference, as directed in the Court’s Notice of Initial Pretrial Conference. The parties must
therefore submit their joint letter and case management plan by November 27, 2020. Moreover,
the parties should indicate in their letter whether they can do without a conference all
together. If so, the Court may enter a case management plan and scheduling order and the
parties need not appear. If not, the Court will hold the initial pretrial conference by telephone.
In that event, the parties will be able to access the conference through the undersigned’s
dedicated conference line by dialing (888) 363-4749 and entering access code 9196964. In
either case, counsel should review and comply with the Court’s Emergency Individual Rules and
Practices in Light of COVID-19, available at https://www.nysd.uscourts.gov/hon-alison-j-nathan.

        SO ORDERED.

Dated: November 25, 2020                                   __________________________________
       New York, New York                                           ALISON J. NATHAN
                                                                  United States District Judge
